Citation Nr: 0030528	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-12 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for idiopathic 
pulmonary fibrosis on a direct basis or as a residual of 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1950 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO), which denied the benefits sought on 
appeal.  The Board notes that in correspondence received from 
the veteran in June 1999, the veteran withdrew all other 
issues previously on appeal.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is not shown to have residuals of a right 
knee injury related to his period of service.  

3.  The veteran is not shown to have idiopathic pulmonary 
fibrosis related to his period of service, on a direct basis 
or as a residual of exposure to Agent Orange.  


CONCLUSIONS OF LAW

1.  Residuals of a right knee injury was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  

2.  Idiopathic pulmonary fibrosis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming service connection for residuals of a 
right knee injury; and for idiopathic pulmonary fibrosis on a 
direct basis or as a residual of exposure to Agent Orange.  
The Board notes that it must be shown that all relevant facts 
have been properly developed and that the duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107 has been complied 
with.  The Board has reviewed the evidence of record and 
finds that there is no further duty to assist the claimant in 
the development of the claim.  38 U.S.C.A. § 5107.

The veteran's service medical records show that in May 1965, 
he was seen for pain and swelling of the knees; and in June 
1970 he was seen for pain and slight swelling of the right 
knee.  In May 1971, he was seen for right knee pain for two 
days, with no history of trauma and complaints that it 
"gives out."  It was locally tender, there was no locking, 
and the veteran was unable to extend or flex the knee fully.  
A May 1971 consultation sheet notes that there was no 
effusion and a full extension or flexion were both painful. 
That report contains an impression of ligament "sprain" of 
unknown etiology.  There was no evidence of internal 
derangement.  During May 1971, the knee was treated with 
periodic whirlpool and ultrasound to the tender area for 
about two weeks, at which time the veteran reported that the 
leg did feel better and physical therapy was discontinued.  
At each of those times when seen for right knee complaints, 
X-ray examination was normal or negative, with no significant 
abnormalities shown.  

During service, the veteran was seen occasionally for chest 
pains, which the record indicates were associated with 
possible heart symptomatology.  No abnormal pulmonary 
findings or diagnoses were made related to these complaints.  
Service medical records show no X-ray reports containing 
abnormal pulmonary findings.   

During a January 1972 retirement examination, the veteran 
reported complaints of pain or pressure in the chest 
described as occasional chest pain, for which it was noted 
that examinations had all been negative; shortness of breath 
that was attributed to smoking; and it was noted that the 
veteran had been adequately treated for a knee sprain in May 
1971, with occasional discomfort.  On examination, the 
evaluation of the lungs and chest, and lower extremities, was 
normal.

In a December 1997 statement, Gregory D. Schnose, M.D., 
F.A.C.P., stated that the veteran had a significant 
restrictive lung disease, which presumptively represents 
idiopathic pulmonary fibrosis.  Dr. Schnose described current 
pulmonary function findings and noted that chest X-ray 
examination was compatible with pulmonary fibrosis.  Dr. 
Schnose opined that although the disease was only recently 
diagnosed, it was likely that the veteran had had some degree 
of underlying pulmonary disease for quite some time, and that 
these changes may have resulted from either recovery from 
past infection or environmental exposure.

The record shows that the veteran underwent VA respiratory 
and orthopedic examinations in August 1998.  At that time, 
the respiratory diseases examination report contains a 
diagnosis of restrictive pulmonary disease, mild, etiology 
not clear; these changes could simply be related to left 
ventricular dysfunction in an individual with 
arteriosclerotic heart disease.  
 
The August 1998 VA orthopedic examination report contains a 
diagnosis that the veteran presently had very minimal 
degenerative changes in both knee's joints, which were shown 
on recent X-rays.  The diagnosis noted that the veteran had 
some chronic symptoms; knee motion was very good; and knee 
stability was very good on both sides.  The diagnosis noted 
that the veteran had some mild chondromalacia of both 
patellae, and had some old deformities from Osgood-
Schlatter's disease, which were not a symptomatic problem 
unless the veteran got down on his knees on a hard floor.  
The examiner stated that the veteran did not show any present 
signs of any internal derangement in either knee.  The 
examiner opined that the diagnosis was chondromalacia of the 
patellae and minimal and early degenerative arthritis of both 
knees.  The examiner noted that service records showed three 
times when the veteran was seen for knee complaints, but none 
of these appeared to be problems that were more than very 
short-lived.  The examiner concluded with the opinion that he 
did not see a present problem that could be directly related 
to the episodes recorded in service.     

The veteran underwent a Agent Orange Registry Examination by 
VA in September 1998.  At that time, the veteran reported 
that while serving in the Southeast theater of operations, he 
had a significant respiratory "flu" requiring approximately 
four days off of duty.  He also had an increasing frequency 
of respiratory problems particularly with increased humidity 
in the region.  He reported that he was an active heavy 
cigarette smoker at that time.  He incurred no acute episode 
of significant skin rashes or other significant illnesses 
while in the theater of operations.  The report noted a 
medical history of progressive respiratory compromise 
suggesting acute and chronic bronchitis; and of coronary 
artery disease with resultant bypass surgery in 1997.  During 
his recover phase at that time, there were respiratory and 
pulmonary complications of approximately seven months 
duration.  The initial diagnosis had been reported as 
idiopathic pulmonary fibrosis.  On examination of the lungs 
during the September 1998 VA examination, the lung fields 
were essentially clear to auscultation; and there were no 
definitive rales, rhonchi, or wheezes.  The diagnosis was 
chronic obstructive pulmonary disease, bronchial, primary; 
rule out fibrosis or emphysema.

During an April 1999 hearing, the veteran and his wife 
testified with respect to the two claimed disorders on 
appeal.  They testified about the inservice onset and 
continuing symptomatology associated with the claimed right 
knee and pulmonary fibrosis disorders.  A complete transcript 
is of record.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  See 38 
C.F.R § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

The regulations pertaining to Agent Orange exposure, expanded 
to include all herbicides used in Vietnam, now provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam War.  38 
C.F.R. § 3.307(a)(6).  With respect to any claim of 
entitlement to service connection based on a theory that the 
disorder is related to exposure to Agent Orange the Board 
observes that a statutory presumption pertains to only 
certain diseases.  Service connection may be presumed for a 
number of diseases arising in veterans who have been 
determined to have been exposed to Agent Orange.  A list of 
diseases is contained at 38 U.S.C.A. § 1116 (West 1991), and 
38 C.F.R. § 3.309(e) (1999).  The list includes chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda, 
prostate cancer; respiratory cancers (cancers of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).

The presumption for service connection applies for claimants 
exposed to an herbicidal agent as defined in 38 C.F.R. § 
3.307(a)(6)(i) (1999).  Moreover, the diseases listed shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy which 
must become manifest to a degree of 10 percent or more within 
a year after service.  Respiratory cancers shall become 
manifest to a degree of 10 percent or more within 30 years 
after the last date on which the veteran was exposed to an 
herbicide agent.  38 C.F.R. §38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. §§ 3.307, 3.309(e) (1999).  The inclusion of 
certain diseases, as opposed to others, within this list 
reflects a determination by the Secretary of Veterans Affairs 
(Secretary), based on sound medical and scientific evidence, 
that there exists a positive association between (A) the 
occurrence of those diseases in humans and (B) the exposure 
of humans to an herbicide agent.  38 U.S.C.A. § 1116(b)(1); 
61 Fed. Reg. 41368-41371 (1996).  The veteran has not been 
diagnosed with any of the listed respiratory or other 
disorders which are noted in 38 C.F.R. 3.309.

In the present case, post-service medical records reveal that 
the veteran currently has a pulmonary disorder variously 
diagnosed as chronic obstructive pulmonary disease, 
bronchial, primary, rule out fibrosis or emphysema; 
restrictive pulmonary disease; or idiopathic pulmonary 
fibrosis.  However, as discussed above, none of the diseases 
for which the statutory presumption attaches have been 
diagnosed and no examiner has linked any pulmonary disorder 
with the appellant's active duty service, including the 
claimed exposure to Agent Orange.  

With respect to the right knee claim, the medical record 
since service shows a diagnosis of chondromalacia of the 
patellae and minimal and early degenerative arthritis of both 
knees.  However, no examiner has linked any right knee 
disorder with the appellant's active duty service.  Further, 
the examiner in the August 1998 VA examination opined that 
although service records showed three times when the veteran 
was seen for knee complaints, none of these appeared to be 
problems that were more than very short-lived.  That examiner 
concluded with the opinion that he did not see a present 
right knee problem that could be directly related to the 
episodes recorded in service.      

Further, the appellant has not submitted any competent 
evidence otherwise suggesting such a nexus with respect to 
either claimed disorder on appeal.  Rather, the only evidence 
presented by the veteran that tends to show a connection 
between a claimed pulmonary or right knee disorder and 
service, are his own statements and testimony from him and 
his wife.  These statements and testimony are not, however, 
competent evidence relating a present condition to the 
appellant's military service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Ultimately, the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
residuals of a right knee injury; or for idiopathic pulmonary 
fibrosis on a direct basis or as a residual of exposure to 
Agent Orange.  The veteran's statements that his current 
disorders are linked to his active service, including as 
related to Agent Orange exposure, is not supported by 
competent medical evidence.  See Grottveit v. Brown, at p. 
93.  The post-service medical evidence of record, in 
particular, does not demonstrate a chronic disability that 
was manifest to a compensable degree within a reasonable time 
after service.  For instance, the first medical indications 
in the record of a pulmonary disability or right knee 
disorder occur in 1997 and 1998, respectively, many years 
after service discharge.  None of these records were 
accompanied by any medical opinions that link any current 
diagnoses to service.  Moreover, the veteran's or his wife's 
own opinion can not establish a causal nexus.  Lay persons 
are not competent to render such an opinion.  See Zang v. 
Brown, 8 Vet. App. 246 (1995); See also Godfrey v. Brown, 7 
Vet. App. 398 (1995).

In summary, there is no competent evidence of a nexus between 
any inservice occurrence and symptomatology or diagnoses 
related to the currently diagnosed pulmonary or right knee 
disorders, both of which were first clinically identified 
many years after service.  Therefore, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims of entitlement to service connection for residuals of 
a right knee injury; or for idiopathic pulmonary fibrosis on 
a direct basis or as a residual of exposure to Agent Orange.

The veteran is free at any time in the future to submit 
evidence in support of his claim.  Medical records of 
complaints and treatment of a disability in service or 
shortly thereafter would be helpful in substantiating his 
claims, as well as medical opinion linking any current 
findings with the veteran's military service.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for residuals of a right knee injury is 
denied.

Service connection for idiopathic pulmonary fibrosis on a 
direct basis, or as a residual of exposure to Agent Orange is 
denied.




		
	F. JUDGE FLOWERS 
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 9 -


- 1 -


